Per Curiam.
Defendant was found guilty of felonious assault1 and obstructing a police officer in the performance of his duty.2 On appeal, defendant asserts that he was prejudiced by a remark made by the prosecutor in his closing argument and that the trial court improperly charged the jury.
A review of the record clearly indicates that the assignments of error are without merit. The remark by the prosecutor was not made with any apparent intent to prejudice, was minimally prejudicial, if prejudicial at all, and was cured by the trial court’s instruction to the jury that they disregard the prosecutor’s inadvertent statement. With regard to the alleged improper instruction, it will suffice to say that no objection was made at trial to the instruction as given, and the trial court judicially honored, word for word, the pertinent instruction found in 4 Gillespie, Michigan Criminal Law & Procedure (2d ed), Form 937, p 2366.
Affirmed.

 MOLA § 750.82 (Stat Ann 1962 Bev § 28.277).


 MCLA § 750.479 (Stat Ann 1954 Bev § 28.747).